Case 18-70350-wlh             Doc 10        Filed 12/19/18 Entered 12/19/18 12:35:51     Desc Main
                                            Document      Page 1 of 4


                              UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

 In Re:
                                                                                      Chapter 13
                                                                         Case No. 18-70350-WLH
 TARUS TERRELL YOUNG, Debtor,
 JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, Creditor,



           NOTICE OF APPEARANCE AND REQUEST TO RECEIVE NOTICES



          Comes now BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP pursuant to

 Bankruptcy Rules 2002, 9007, 9008 and 9010, and files this Notice of Appearance and

 Demand for Service of Papers as Counsel for JPMORGAN CHASE BANK, NATIONAL

 ASSOCIATION, party in interest in the captioned proceedings.

          Request is hereby made that all notices given or required to be given in this case and in

 any cases consolidated herewith, and all papers served or required to be served in this case and

 in any cases consolidated herewith, be given to and served upon the undersigned attorneys at

 the address and telephone number as follows:

                    BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP
                                4004 Belt Line Rd Ste. 100
                                  ADDISON, TX 75001
                                     (972) 341-0500

          This request encompasses all notices and pleadings including, without limitation,

 notices of any orders, motions, pleadings or requests, formal or informal applications,

 disclosure statement or plan of reorganization or any other documents brought before this

 Court in this case.

               This Notice of Appearance shall not be construed as authorization to serve counsel


bkusbk_NOA.rpt-03/Northern/Atlanta/00000008065286                                           Page 1 of 4
Case 18-70350-wlh             Doc 10        Filed 12/19/18 Entered 12/19/18 12:35:51   Desc Main
                                            Document      Page 2 of 4


 for JPMORGAN CHASE BANK, NATIONAL ASSOCIATION with any summons and

 complaint or any service of process under Bankruptcy Rule 7001, et. seq. The undersigned

 firm will not accept service of process in any adversary case for JPMORGAN CHASE BANK,

 NATIONAL ASSOCIATION.

          BARRETT DAFFIN FRAPPIER TURNER & ENGEL, LLP, additionally requests that

 the Debtor and the Clerk of the Court place the name and address of the undersigned attorney

 on any mailing matrix to be prepared or existing in the above-numbered case, and on any list

 of creditors to be prepared or existing in the above-numbered bankruptcy case.


                                             BARRETT DAFFIN FRAPPIER
                                             TURNER & ENGEL, LLP


                                       BY: /s/ ABBEY ULSH DREHER          12/19/2018
                                           ABBEY ULSH DREHER
                                           GA NO. 113608
                                           4004 Belt Line Rd Ste. 100
                                           ADDISON, TX 75001
                                           Telephone: (972) 341-0500
                                           Facsimile: (972) 661-7725
                                           E-mail: GA.ND.ECF@BDFGROUP.COM
                                           ATTORNEY FOR CREDITOR




bkusbk_NOA.rpt-03/Northern/Atlanta/00000008065286                                        Page 2 of 4
Case 18-70350-wlh             Doc 10        Filed 12/19/18 Entered 12/19/18 12:35:51      Desc Main
                                            Document      Page 3 of 4


                                        CERTIFICATE OF SERVICE

      I hereby certify that on December 19, 2018, a true and correct copy of the Notice of

Appearance and Request for Duplicate Notice was served via electronic means as listed on the

Court's ECF noticing system or by regular first class mail to the parties listed on the attached list.



                                               Respectfully submitted,

                                               BARRETT DAFFIN FRAPPIER
                                               TURNER & ENGEL, LLP


                                               BY: /s/ ABBEY ULSH DREHER          12/19/2018
                                                   ABBEY ULSH DREHER
                                                   GA NO. 113608
                                                   4004 Belt Line Rd Ste. 100
                                                   ADDISON, TX 75001
                                                   Telephone: (972) 341-0500
                                                   Facsimile: (972) 661-7725
                                                   E-mail: GA.ND.ECF@BDFGROUP.COM
                                                   ATTORNEY FOR CREDITOR




bkusbk_NOA.rpt-03/Northern/Atlanta/00000008065286                                             Page 3 of 4
Case 18-70350-wlh             Doc 10        Filed 12/19/18 Entered 12/19/18 12:35:51   Desc Main
                                            Document      Page 4 of 4


BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

DEBTOR:
TARUS TERRELL YOUNG
3727 MILFORD PLACE
ATLANTA, GA 30331

DEBTOR'S ATTORNEY:
HOWARD P. SLOMKA
2859 PACES FERRY RD, SE
ATLANTA, GA 30339

TRUSTEE:
NANCY J. WHALEY
303 PEACHTREE CENTER AVE.
SUITE 120
ATLANTA, GA 30303




bkusbk_NOA.rpt-03/Northern/Atlanta/00000008065286                                        Page 4 of 4
